



Exhibit 10.01
greendotlogoa08.gif [greendotlogoa08.gif]
2020 Executive Officer Incentive Bonus Plan
Date:
February 20, 2020


To:
Executive Officers


From:


Compensation Committee, Board of Directors
Regarding:
Incentive Bonus Pay for 2020
 
 



This document outlines the incentive bonus plan for executive officers of Green
Dot Corporation (“Green Dot”) for 2020 (the “Plan”). For purposes of the Plan,
“executive officer” means an executive officer of Green Dot who has been
designated by the Committee (as defined below) as a participant in the Plan
(“Participant”).
  
The Compensation Committee (the “Committee”) of Green Dot’s Board of Directors
(the “Board”) will administer the Plan. Subject to the general purposes, terms
and conditions of the Plan, the Committee shall have authority to implement and
carry out the Plan, including authority to construe and interpret the Plan. All
questions of interpretation or construction of the Plan shall be determined by
the Committee. The Committee reserves the right at any time during the year to
modify the Plan in total or in part. This Plan may be amended, suspended or
terminated at any time at the sole and absolute discretion of the Committee.


Executive Officer Incentive Bonus Plan


For 2020, the Committee has established a target incentive bonus amount for each
Participant equal to a specified dollar amount.


Under the Plan, 50% of each Participant’s 2020 target incentive bonus amount
will be in the form of performance-based restricted stock units (“PRSUs”) and
50% will be in the form of a cash incentive award (such cash portion, a “Cash
Target Bonus”). Each Participant’s PRSUs will be granted pursuant to and subject
to the terms and conditions of Green Dot’s 2010 Equity Incentive Plan and a PRSU
agreement evidencing such PRSUs, which may include additional terms and
conditions that are not described in this Plan.


50% of each Participant’s PRSUs and cash incentive award will be earned based
upon Green Dot’s achievement of Annual Revenue milestones for 2020. The
remaining 50% of each Participant’s PRSUs and cash incentive award will be
earned based upon Green Dot’s achievement of Adjusted EBITDA milestones for
2020.


In order to be eligible to participate in the Plan and earn PRSUs and a cash
incentive award, a Participant must be employed at the time that the Committee
determines that the applicable performance goals have been satisfied, provided
that in the case of PRSUs, no PRSUs may be earned before the one-year
anniversary of the date of grant. In addition, all cash incentive awards must be
paid out no later than March 15th of the year following the calendar year in
which they were earned.




        

--------------------------------------------------------------------------------





The following formula will be used to determine each executive officer’s PRSU
payout (the “PRSU Formula”).


Actual PRSUs earned = Target PRSUs x ((Revenue Payout Multiplier x
50%)+(Adjusted EBITDA Payout Multiplier x 50%))


The following formula will be used to determine each executive officer’s cash
incentive award payout (the “Cash Bonus Formula”).


Actual Bonus earned = Cash Target Bonus x ((Revenue Payout Multiplier x
50%)+(Adjusted EBITDA Payout Multiplier x 50%))


Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may eliminate or reduce each executive officer’s payout below that
which otherwise would be payable under the PRSU Formula or Cash Bonus Formula.


Achievement of Annual Revenue Milestones


The Revenue Payout Multiplier will be calculated based on the Annual Revenue
milestones set forth in the table below for the period of time from January 1,
2020 to December 31, 2020 (the “Bonus Period”). The Committee has established a
target dollar amount for Annual Revenue for 2020 (“Target Revenue”) and
communicated it to the Participant in connection herewith.


The table below summarizes the performance and payout curve.


Annual Revenue Milestones as a % of Target Revenue


Revenue Payout Multiplier


˂ 97.3%
0%
97.3%
50%
98.7%
75%
100.0% - 101.3%
100%
102.7%
125%
104.0%
150%
104.9%
200%





As illustrated in the table above, Participants can achieve a Revenue Payout
Multiplier of 100% under this Plan if Green Dot’s Annual Revenue is 100% to
101.3% of Target Revenue for 2020. The minimum Revenue Payout Multiplier is 50%
upon Green Dot achieving 97.3% of Target Revenue, and the maximum Revenue Payout
Multiplier is 200% upon Green Dot achieving 104.9% of Target Revenue.


“Annual Revenue” means the amount of total operating revenue for the year ending
December 31, 2020 reflected in Green Dot’s consolidated statements of operations
less the impact of commissions and processing-related costs associated with
Banking as a Service products and services where Green Dot does not control
customer acquisition.


        

--------------------------------------------------------------------------------







Achievement of Adjusted EBITDA Milestones


The Adjusted EBITDA Payout Multiplier will be calculated based on the Adjusted
EBITDA milestones set forth in the table below for the Bonus Period. The
Committee has established a target dollar amount of Adjusted EBITDA for 2020
(“Target EBITDA”) and communicated it to the Participant in connection herewith.


The table below summarizes the performance and payout curve.


Annual Adjusted EBITDA Milestones as a % of Target EBITDA
Adjusted EBITDA Payout Multiplier


˂ 94.9%
0%
94.9%
50%
97.4%
75%
100.0% - 105.1%
100%
107.7%
125%
110.3%
150%
111.8%
200%





As illustrated in the table above, Participants can achieve an Adjusted EBITDA
Payout Multiplier of 100% under this Plan if Green Dot’s Adjusted EBITDA is 100%
to 105.1% of Target EBITDA for 2020. The minimum Adjusted EBITDA Payout
Multiplier is 50% upon Green Dot achieving 94.9% of Target EBITDA, and the
maximum Adjusted EBITDA Payout Multiplier is 200% upon Green Dot achieving
111.8% of Target EBITDA.


“Adjusted EBITDA” means the amount of earnings before interest, income taxes,
depreciation and amortization for the year ending December 31, 2020 reflected in
Green Dot's consolidated statements of operations excluding (i) net interest
income, (ii) income tax (benefit) expense, (iii) depreciation and amortization
of property and equipment, (iv) employee stock-based compensation expense and
related employer payroll taxes, (v) amortization of acquired intangibles, (vi)
change in fair value of contingent consideration, (vii) transaction costs,
(viii) impairment charges, (ix) severance expenses, and (x) other non-recurring
income and expense that are not reflective of ongoing operating results. The
items to be excluded for purposes of computing Adjusted EBITDA under clause (x)
are subject to the review and approval of the Committee.


Recoupment


Subject to applicable law, any shares issued, or the after-tax portion of any
bonus paid, to a Participant shall be subject to clawback or recoupment pursuant
to Green Dot's Compensation Recovery Policy (the "Policy") or any other
compensation clawback or recoupment policy that may be adopted by the Board of
Directors (or its Compensation Committee) from time to time or required by law
during the term of the Participant’s employment or other service with Green Dot
that is applicable to executive officers or other service providers of Green
Dot.




        

--------------------------------------------------------------------------------





General


Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of Green Dot as an employee and employment
with Green Dot is employment at-will, terminable by either party at any time for
any reason.


The Plan shall be binding upon and inure to the benefit of Green Dot, its
successors and assigns and, with respect to any earned but unpaid bonus, to the
Participant and his or her heirs, executors, administrators and legal
representatives. The Plan shall be construed in accordance with and governed by
the laws of the State of California.


No amounts payable under the Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay bonus amounts shall at all
times be an unfunded and unsecured obligation of Green Dot, and Green Dot shall
not be required to incur indebtedness to fund any bonus amounts under the Plan
unless otherwise directed to do so by the Committee. Participants shall have the
status of general creditors. The Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended, and is not subject to any
provisions of the Employee Retirement Income Security Act of 1974.


Any questions regarding this Plan should be directed to Green Dot’s Compensation
Committee of the Board of Directors.


        